Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 12/17/2020.
Claims 1-19 and 56 are pending and have been examined.
Claims 1-19 and 56 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101 based on ALICE

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Claim(s) 1-19 and 56 is/are directed to the abstract idea of organizing human activity and mental process.  
Regarding:
Claim 1:
Step 2A Prong one: Abstract idea: MPEP 2106.04(a)(2)(II) and (III).
A method for providing personalized answers to a user’s query using a learned user vocabulary, the method comprising: generating, based on the stored response template, a modified template in which the template term is replaced with the input term; generating a first response to the first query based on the modified template, wherein the generated first response comprises the input term; and the generated first response.
Above steps are all human activity of receiving a question, comparing documents with preset responses, or FAQ documents, adding more FAQ documents and drafting a response. This would fall under managing interactions between people. 

Above steps are Mental process of collecting and comparing known information. Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011).

Step 2A Prong 2: Additional Elements: MPEP 2106.05(g)
Receiving a first query and outputting – Both of these additional elements are mere data gathering and outputting which the courts have deemed insignificant extra-solution activity and does not amount to practical application.

Step 2B: The additional elements do not rise to the level of significantly more because it does not fall under the guidelines set forth by the courts such as improving technology or functioning of a computer.
	Therefore, the claim fails to meet the requirements under 101 Alice.

Claims 2-8: 
	All the claims recite the abstract idea of Organizing Human Activity and Mental Process.
	Additional elements: 
in memory – recitation of generic computer component does not amount to practical application and does not rise to the level of significantly more.
	Outputting – see above rationale.

Claims 9-11 share similar scope as claims 1-8 and fall with similar rationale as above explained.
Additional elements:

The additional elements do not rise to the level of significantly more because it does not fall under the guidelines set forth by the courts such as improving technology or functioning of a computer.

Claims 12-19 and 56 share similar scope as claims 1-8 and fall with similar rationale as above explained.
Additional elements:
	A system, input interface configured to, control circuitry configured to, input, output, configured, storing, in memory, the copy, the input interface, and memory and are all generic computer components and the recitation of these components do not amount to more than a statement of applying the abstract idea on a generic computer.
	Therefore, the additional elements found in claims 12-19 do not rise to the level of practical application nor does it rise to significantly more since it does not meet the criteria set forth by the courts such as improvements to technology or improvements to functioning of a computer.
	In sum, the claims 1-19 and 56 all do not meet the standards for 101 and are rejected as above.


	Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-19 and 56 are directed to non-statutory subject matter.

Claims 12-19 and 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 12 is/are rejected under 35 U.S.C. 101 as being directed to eligible subject matter under 35 U.S.C. § 101 in view of  In Re Bilski, 88 USPQ2d 1385. While the claims recite a series of steps or acts to be performed, a statutory “process” under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing (See In Re Bilski, 88 USPQ2d 1385; see also Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 473 U.S. 584, 588  n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780, 787-88 (1976));  The instant claims are neither positively tied to a particular machine that accomplishes the claimed method steps nor transform underlying subject matter. The method/process claimed is broad enough that the claim could be completely performed mentally, verbally or without a machine nor is any transformation apparent; Therefore, the claimed invention is directed to non-statutory subject matter.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The bodies of the claims recite a system, however, they do not recite any computer hardware or processor associated with such network.  Further, paragraph 0044 of the instant specification recites that the invention can take the form of an entirely software embodiment. And so, they lack the necessary physical articles or objects to constitute a machine or a manufacture within the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-16, 18-19, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Eriks Sneiders (“Automated Question Answering Using Question Templates That Cover The Conceptual .
As per claim 1, Sneiders discloses A method for providing personalized answers to a user’s query using a learned user vocabulary, the method comprising: receiving a first query (Sneiders [p.236 lns 4-11: Question template is introduced with a query builder. “After the slots are filled, the template becomes an ordinary executable database query.”]); 
determining that the first query comprises an input term that shares a definition with a template term in a stored response template (Sneiders [p.236 1st and 2nd full para.: “Processing of a query template and executing the query returns raw data which needs to be formatted and complemented with wrapping text such as a header and footer.”]); 
in response to determining that the first query [comprises the input term that shares the definition with the template term], generating, based on the stored response template, a modified template in which the template term is replaced with the input term (Sneiders [p.236: “Processing of a query template and executing the query returns raw data which needs to be formatted and complemented with wrapping text such as a header and footer. The wrapping text complemented with entity slots forms an answer template, e.g., "<performer> performs in <place> at time".”]); 
generating a first response to the first query based on the modified template, wherein the generated first response comprises the input term; and outputting the generated first response (Sneiders [236: “Question and answer templates correspond to FAQs and their answers.”]).
Sneiders does not explicitly teaches, however, XXX teaches in an analogous art:
comprises the input term that shares the definition with the template term (Kaeser [cl.4 lns 45-55: “For example, text may be generated using a look-up table, a list, a dictionary, a linguistic model or tree, or in any other suitable way.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the definition 

As per claim 2, rejection for claim 1 is incorporated and further Sneiders discloses The method of claim 1, wherein generating the modified template further comprises: [generating a copy] of the stored response template (Sneiders [236: “Question and answer templates correspond to FAQs and their answers.”]); identifying the template term in [the copy] of the stored response template; substituting the template term in [the copy] of the stored response template with the input term; and storing, in memory, [the copy] of the stored response template as [the modified] template (Sneiders [p.236: “Processing of a query template and executing the query returns raw data which needs to be formatted and complemented with wrapping text such as a header and footer. The wrapping text complemented with entity slots forms an answer template, e.g., "<performer> performs in <place> at time".”]; [See also rejection for claim 1 where subject matter is presented with rejection citation.]).
Sneiders does not explicitly teach generating a copy of a template, modified template, and storing the copy of the template. However, Sneiders teaches storing a version of the template and creating a copy is an obvious variation of the storing a digital file. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Sneiders of storing to storing a copy to produce an expected result of storing a template and a copy. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a copy to protect the data stored in the original file.

As per claim 3, rejection for claim 1 is incorporated and further Sneiders discloses The method of claim 1, further comprising: receiving a second query that does not comprise the input term (Sneiders [p.236 lns 4-11: Question template is introduced with a query builder. “After the slots are filled, the template becomes an ordinary executable database query.”]); generating a second response to the second query based on the modified template, wherein the generated response comprises the input term; and outputting the generated second response (Sneiders [236: “Question and answer templates correspond to FAQs and their answers.”]).

As per claim 4, rejection for claim 1 is incorporated and further Sneiders discloses The method of claim 1, wherein determining that the first query comprises the input term that shares the definition with the template term comprises: [in response to determining that a response to the first query cannot be generated, outputting an indication that a response cannot be generated (Sneiders [p.237: “If, however, we want to cover a new relationship or attribute, we have to create a new template.” Where creation of a new template is an indication that response cannot be generated.]); receiving a modified version of the first query (Sneiders [p.236 lns 4-11: Question template is introduced with a query builder. “After the slots are filled, the template becomes an ordinary executable database query.” Modified version as claimed will be interpreted to include new queries.]); determining that the modified version of the first query comprises the template term; and in response to determining that the modified version of the first query comprises the template term, determining that the input term shares the definition with the template term (Sneiders [See rejection for claim 1.]).

As per claim 5, rejection for claim 1 is incorporated and further Sneiders discloses The method of claim 1, wherein determining that the first query comprises the input term that shares the definition with the template term comprises: retrieving a first definition of the input term and a second definition of the template term, wherein the first definition and the second definition are text strings (Sneiders [p.237: See the conceptual model using text strings.]); comparing the first definition with the second definition; and in response to determining, based on the comparing, that the first definition matches the second definition (Sneiders [p.237: “During the question-answering process, the question assistant does not use the graphical representation of the conceptual model. Instead, it uses an embodiment of the conceptual model in a collection of question templates.” Explaining a use of the conceptual model to compare multiple strings of text to find correct answer.]), determining that the input term shares the definition with the template term (Sneiders [p.237: See the graphical representation where term and definition are illustrated.]).

As per claim 7, rejection for claim 1 is incorporated and further Sneiders discloses The method of claim 1, further comprising: receiving a third query (Sneiders [p.236 lns 4-11: Question template is introduced with a query builder. “After the slots are filled, the template becomes an ordinary executable database query.”]); determining that the first query was received from a first user and that the third query was received from a second user different from the first user; in response to determining that the third query was received from the second user (Sneiders [237: “retrieves question templates that match the user question”. The invention is not limited to a single user. If a second user sends a question, such as FAQ section found on current page, a responsive answer will be provided.]), generating a response to the third query based on the stored response template, wherein the response to the third query comprises the template term; and outputting the response to the third query (Sneiders [236: “Question and answer templates correspond to FAQs and their answers.”]).

As per claim 8, rejection for claim 1 is incorporated and further Sneiders discloses The method of claim 1, wherein generating the first response to the first query based on the modified template further comprises: determining a search result for the first query; and outputting the search result with the generated first response (Sneiders [p.237: “retrieves question templates that match the user question (the FAQ retrieval technique [3] is used)”]).

As per claim 9, Sneiders discloses A method for providing personalized answers to a user’s query using a learned user vocabulary, the method comprising: receiving a first query (Sneiders [p.236 lns 4-11: Question template is introduced with a query builder. “After the slots are filled, the template becomes an ordinary executable database query.”]); generating a first response to the first query based on a stored response template (Sneiders [p.236 1st and 2nd full para.: “Processing of a query template and executing the query returns raw data which needs to be formatted and complemented with wrapping text such as a header and footer.”]), wherein the first response comprises a template term; determining that the first query comprises an input term that shares [a definition with the template term in the first response; in response to determining] that the first query comprises the input term that shares the definition with the template term (Sneiders [p.236: “Processing of a query template and executing the query returns raw data which needs to be formatted and complemented with wrapping text such as a header and footer. The wrapping text complemented with entity slots forms an answer template, e.g., "<performer> performs in <place> at time".”]), modifying the first response to replace the template term with the input term; and outputting the modified first response (Sneiders [236: “Question and answer templates correspond to FAQs and their answers.”]).
Sneiders does not explicitly teaches, however, Kaeser teaches in an analogous art:
a definition with the template term in the first response; in response to determining (Kaeser [cl.4 lns 45-55: “For example, text may be generated using a look-up table, a list, a dictionary, a linguistic model or tree, or in any other suitable way.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the 

As per claim 10, rejection for claim 9 is incorporated and further Sneiders in view of Kaeser discloses The method of claim 9, wherein determining that the first query comprises the input term that shares the definition with the template term further comprises: determining that the input term is not in a vocabulary database (Sneiders [p.237: “If, however, we want to cover a new relationship or attribute, we have to create a new template.” Where creation of a new template is an indication that response cannot be generated.]), wherein the vocabulary database comprises terms used to generate responses to queries of a user; and in response to determining that the input term shares the definition with the template term in the vocabulary database, storing the input term in the vocabulary database as a replacement term for the template term (Kaeser [cl.4 lns 45-55: “For example, text may be generated using a look-up table, a list, a dictionary, a linguistic model or tree, or in any other suitable way.” Where dictionary is created and stored as replacement.]).

As per claim 11, rejection for claim 10 is incorporated and further Sneiders discloses The method of claim 10, further comprising: receiving a second query that does not comprise the input term (Sneiders [p.236 lns 4-11: Question template is introduced with a query builder. “After the slots are filled, the template becomes an ordinary executable database query.”]); generating a second response to the second query, wherein the second response comprises the template term; in response to determining that the vocabulary database comprises a replacement term for the template term (Sneiders [p.236: “Processing of a query template and executing the query returns raw data which needs , modifying the second response to replace the template term with the replacement term; and outputting the modified second response (Sneiders [236: “Question and answer templates correspond to FAQs and their answers.”]; [p.238: “Entity names bind the data instances to the entity slots in the question templates, database query templates, and answer templates. The entity names are linked to the physical data carriers - data tables and columns.”]).

As per claim 56, rejection for claim 12 is incorporated and further Sneiders discloses The system of claim 12, wherein the control circuitry is further configured to: generate a first response to the first query based on a stored response template, wherein the first response comprises a template term (Sneiders [236: “Question and answer templates correspond to FAQs and their answers.”]; [p.238: “Entity names bind the data instances to the entity slots in the question templates, database query templates, and answer templates. The entity names are linked to the physical data carriers - data tables and columns.”]); determine that the first query comprises an input term that shares a definition with the template term in the first response (Sneiders [p.236 1st and 2nd full para.: “Processing of a query template and executing the query returns raw data which needs to be formatted and complemented with wrapping text such as a header and footer.”]); in response to determining that the first query comprises the input term that shares the definition with the template term, modify the first response to replace the template term with the input term; and output the modified first response (Sneiders [p.236: “Processing of a query template and executing the query returns raw data which needs to be formatted and complemented with wrapping text such as a header and footer. The wrapping text complemented with entity slots forms an answer template, e.g., "<performer> performs in <place> at .

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eriks Sneiders, further in view of Kaeser, and further in view of Harrison et al. (US 20080263017; “Harrison” hereinafter).

As per claim 6, rejection for claim 1 is incorporated and further Sneiders discloses The method of claim 1, further comprising: receiving a third query comprising a different input term that shares a definition with the template term; retrieving, from memory, a plurality of previously received queries; determining [a first amount] of the plurality of previously received queries that comprise the input term and [a second amount] of the plurality of previously received queries that comprise the different input term; [determining whether the second amount is greater than the first amount]; and in response to determining [that the second amount is greater than the first amount], replacing the template term in the modified template with the different input term (Sneiders [p.238: Describes handling of “context sensitive synonymy”. . . . section 4 describes using matching inflections of words to select a number of data instances that are candidates for modification of the template.]).
Sneiders does not explicitly teach, however, Harrison in an analogous art teaches:
A first amount, a second amount, determining whether the second amount is greater than the first amount, and that the second amount is greater than the first amount (Harrison [0048: Teaches counting number of occurrences/frequencies to determine weights for search terms.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of context sensitive synonymy of Sneiders with the frequency determination for weights of Harrison to produce an expected result of using frequency 1. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with an easy method of training and refining template definition terms by using past behavior to increase relevancy and efficiency.

Claims 12-19 are the system claims corresponding to method claims 1-8, respectively.  Sneiders discloses a system (¶ [p.236: Computer system]) for executing the method of claims 1-8.  Thus, claims 12-19 are rejected under the same rationale set forth in connection the rejections of claims 1-8, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ambartsumov et al. (US 20180357282) – Invention describes use of answering service. The answering service uses templates for efficiently handling queries.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 02/11/2022
/TAELOR KIM/




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Goodspeed et al. (US 9613003) – Describing the comparing and counting of documents with first and second term. The modification would be documents found in the reference with queries as claimed.